Name: Commission Regulation (EEC) No 2181/91 of 24 July 1991 am amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 Avis juridique important|31991R2181Commission Regulation (EEC) No 2181/91 of 24 July 1991 am amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 Official Journal L 202 , 25/07/1991 P. 0016 - 0017 Finnish special edition: Chapter 3 Volume 38 P. 0072 Swedish special edition: Chapter 3 Volume 38 P. 0072 COMMISSION REGULATION (EEC) No 2181/91 of 24 July 1991 am amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Articles 38 (5), 41 (10) and 47 (3) thereof, Whereas it is pertinent to specify that the method of calculating the yield to be taken into account for determining the areas likely to be entitled to voluntary distillation is that laid down in Commission Regulation (EEC) No 441/88 of 17 February 1988 laying down detailed rules for applying compulsory distillation as referred to in Article 39 of Council Regulation (EEC) No 822/87(3), as last amended by Regulation (EEC) No 2070/91 (4); Whereas, in certain Member States, the quantity of wine for distillation as laid down in Article 38 of Regulation (EEC) No 822/87 is also limited to a percentage of the producer's total production; whereas this measure does not permit the approval of contracts in their entirety from the opening of this distillation; whereas, in order to ensure equal treatment for the producers of different regions it should be stated clearly that approval for the quantities not yet harvested is authorized; Whereas it is appropriate to specify the obligations to be observed under Commission Regulation (EEC) No 3105/88 of 7 October 1988 laying down detailed rules for the application of compulsory distillation provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 (5), as last amended by Regulation (EEC) No 2425/90 (6), and in Regulation (EEC) No 441/88 in order to qualify for the measures provided for in Commission Regulation (EEC) No 2721/88 (7), as last amended by Regulation (EEC) No 2355/89 (8); Whereas the consequences of exceeding certain time limits should be specified in a uniform manner for all distillation measures in the wine sector; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2721/88 is hereby amended as follows: 1. In Article 2 (1), the following is added to the third subparagraph: 'The yield per hectare of products used shall be calculated in accordance with the detailed rules laid down in Article 7 of Regulation (EEC) No 441/88.' 2. In Article 2 (2), the second subparagraph is replaced by the following three subparagraphs: 'In the case referred to in the first subparagraph, the total quantities specified in the contract or the declaration may not exceed those resulting from the application of the provisions of paragraph 1 to the quantities of table wine obtained by the producer since the beginning of the wine year in question and entered in the records referred to in Article 14 of Regulation (EEC) No 1153/75. However, in Member States where the quantity of wine which the producer may have distilled pursuant to Article 38 of Regulation (EEC) No 822/87 is also limited to a percentage of his production, the approval of contracts or delivery declarations shall be authorized from the opening of this distillation. In this case, the intervention agency shall make a specific reference on the contract aimed at drawing the attention of the contractor to the rules governing the payment of the aid.' 3. Article 2 (3) is deleted. 4. In Article 5, the first paragraph is replaced by the following: 'In accordance with Article 47 (1) of Regulation (EEC) No 822/87, producers who where subject during the previous wine year to the obligations in Articles 35, 36 or 39 of Regulation (EEC) No 822/87 shall only be entitled to benefit under the measures provided for in this Regulation where they submit evidence that they have complied with their obligations during the reference periods fixed in Regulations (EEC) Nos 3105/88 and 441/88. 5. The second subparagraph of Article 9 (2) and Article 9 (3a) are deleted. 6. The third and fourth subparagraphs of Article 11 (6) are deleted. 7. The following Article is inserted: 'Article 12a Where a distiller does not fulfil his obligations within the time limits, the aid shall be reduced as follows: (a) with regard to the payment of the buying-in price to the producer in accordance with Article 8, the aid shall be reduced by 1 % for each day's delay for a period of one month. After one month, no further aid shall be paid; (b) with regard to: - the provision of proof of payment of the buying-in price and evidence that the wine has been distilled in accordance with Articles 9 (2) and 9 (3), and Article 11 (6), - the submission of the application for aid in accordance with Article 11 (5), the aid shall be reduced by 0,5 % for each day's delay for a period of two months. At the end of the two-month period, no further aid shall be paid; (c) with regard to: - the forwarding of a statement of the quantities distilled in accordance with Article 12 (2), - the forwarding of a statement of quantities delivered for fortification, in accordance with Article 11 (4), the aid shall be reduced by 0,1 % for each day's delay. If an advance has been granted, the security shall be released in proportion to the amount of aid actually due. When aid is not due, the security shall be forfeit.' Article 2 This Regulation shall enter into force on 1 September 1991. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 163, 26. 6. 1991, p. 6. (3) OJ No L 45, 18. 2. 1988, p. 15. (4) OJ No L 191, 16. 7. 1991, p. 25. (5) OJ No L 277, 8. 10. 1988, p. 21. (6) OJ No L 228, 22. 8. 1990, p. 8. (7) OJ No L 241, 1. 9. 1988, p. 88. (8) OJ No L 222, 1. 8. 1989, p. 60.